Citation Nr: 1312440	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a sciatic nerve disorder.  

4.  Entitlement to service connection for a left buttock disorder.  

5.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In July 2010, the Veteran testified during a Board hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is found in the record.  In January 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  As the Veteran indicated in his February 2012 response that he did not wish to appear at another hearing, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2012).  

Additional evidence has been associated with the claims file since the last supplemental statement of the case was issued in February 2013, which has not been considered by the RO and for which the Veteran has not submitted a waiver.  However, the additional VA treatment records dated from May 2011 to September 2011 found in his "eFolder" computer file on the Virtual VA system are either not pertinent to the claims currently on appeal or duplicative of information already found in the claims file.  The Board also notes that in February 2013 and March 2013 the Veteran signed two waivers of initial RO consideration of any new evidence he might submit in the future.  Therefore, the Board finds that the Veteran is not prejudiced by the Board's initial consideration of this evidence in adjudicating the claims currently on appeal.  38 C.F.R. § 20.1304(c).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The evidence of record does not indicate that the Veteran's left leg disorder, currently diagnosed as left piriformis syndrome, is etiologically related to his period of active service.  

2.  The evidence of record does not indicate that the Veteran's left hip disorder, currently diagnosed as left piriformis syndrome, is etiologically related to his period of active service.  

3.  The evidence of record does not indicate that the Veteran's sciatic nerve disorder, currently diagnosed as left piriformis syndrome, is etiologically related to his period of active service.  

4.  The evidence of record does not indicate that the Veteran's left buttock disorder, currently diagnosed as left piriformis syndrome, is etiologically related to his period of active service.  

5.  The evidence of record does not show that the Veteran's low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine, is etiologically related to active duty service, or to any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by any service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left leg disorder, currently diagnosed as left piriformis syndrome, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  The criteria for service connection for a left hip disorder, currently diagnosed as left piriformis syndrome, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  The criteria for service connection for a sciatic nerve disorder, currently diagnosed as left piriformis syndrome, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  The criteria for service connection for a left buttock disorder, currently diagnosed as left piriformis syndrome, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

5.  A low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine, was not incurred in or aggravated by active service, nor may service incurrence of arthritis be presumed, and it was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  



(CONTINUED ON THE FOLLOWING PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2008, February 2008, and June 2012.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and denied in a February 2013 supplemental statement of the case.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in January 2008, February 2008, and June 2012.  

However, this correspondence was directed to the Veteran's claims of entitlement to direct service connection for his five claims.  These letters did not specifically notify the Veteran of the information and evidence necessary to substantiate the secondary service connection theory for his claim of service connection for a low back disorder in spite of the May 2012 remand directive to provide a corrective VCAA notice regarding the secondary service connection claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the veteran the right to compliance with its remand orders).  However, as described in more detail below, as service connection has been denied herein for the Veteran's left-sided claims, there is no service connection disability which caused or aggravated the Veteran's low back disorder.  Therefore, the Board finds that it would be futile to remand this matter for a further corrective VCAA notice regarding secondary service connection, when secondary service connection for the low back claim is not warranted on the facts before the Board.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

In any event, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as pertinent VA and private medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations.  In the Board's May 2012 remand, copies of the Veteran's worker's compensation records were requested.  Medical records associated with the claims file suggested that the Veteran received worker's compensation for a back injury.  (See, e.g., a March 1990 private medical record from Dr. W. stated that the Veteran "has had a back injury for which he gets workmen's compensation;" and the April 2008 VA brain examiner noted that the Veteran had a workman's compensation injury regarding his neck.)  However, according to a February 2013 Report of Contact form found in the claims file the Veteran reported that he never made a claim for worker's compensation.  In addition, the Veteran did not otherwise reply to VA's June 2012 letter asking for necessary authorization to obtain further treatment records from the relevant worker's compensation office.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Therefore, the Board finds that the RO/AMC has substantially complied with the Board's May 2012 remand instructions on developing documentary evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

Additionally, in July 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the July 2010 hearing, the Acting Veterans Law Judge who conducted the hearing identified the issues on appeal and suggested the possible applicability of a secondary service connection theory for the Veteran's low back claim.  Information was also solicited regarding the Veteran's claims for benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate these claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate these claims based on the current record.  

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, progressive muscular atrophy, and organic diseases of the nervous system, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, degenerative joint disease is a form of arthritis, which is a chronic disease listed under 38 C.F.R. § 3.309(a).  So are progressive muscular atrophy and organic diseases of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) potentially applies to all the claims on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background

The Veteran seeks service connection for disorders of the left hip, left leg, sciatic nerve, left buttock, and low back.  In written submissions and Board hearing testimony, the Veteran contends that the four non-back disorders relate to his piriformis muscle and that the piriformis muscle and his back were both injured when he fell in service, or was slammed to the ground, in June 1960.  

Service treatment records showed no complaints of, or treatment for, back, left leg, left hip, left buttock, or sciatic nerve disorders.  The Veteran's November 1958 induction examination and November 1960 discharge examination noted abnormal lower extremities due only to a symptomatic right hip.  Two June 1960 service treatment records noted treatment for multiple superficial lacerations to the face after a fight or a fall and that an X-ray study of the right wrist was negative.  

Post-service, private medical records show that no back, leg, hip, buttocks or sciatic nerve diagnoses were made when the Veteran underwent physical examinations in March 1973 and October 1979.  However, records dated in 1972 note that he was being seen by a Dr. V. for management of a low back problem and that he had some vague soreness in his back after moving furniture.  A Dr. M. stated in September 1972 that findings were commensurate with lumbosacral strain syndrome.  

Other private medical records in 1988, 1989, and 1990 show that the Veteran was being seen for chronic back pain.  According to a March 1990 private medical record the Veteran's low back discomfort was a painful problem coming around the flank on the left and going to his inner thigh on the left.  

Private medical records dated from May 1990 to January 1993 show frequent treatments for low back pain and complaints of muscle spasms and difficulty working.  A September 1990 record noted increased pain in the left hip region.  A December 1990 record noted pain in the low back area radiated down into the buttock region and was primarily left-sided.  A March 1991 record indicated that the Veteran should be permanently restricted from any work over 8 hours per day.  It was also noted that taking care of his back, i.e., exercising and using whirlpools, tended to be a full-time job.  A November 1991 record noted that work was still considered the causative factor with the Veteran's condition.  

A December 1998 private medical record noted that the Veteran was going to retire from Stone Container in two to three months and that he was uncomfortable working there and had numerous arthralgias and myalgias

An October 1999 private medical record noted the Veteran's complaint of sciatica in his left leg.  

An August 2002 VA medical record noted that the Veteran had ruptured two discs in his lower back about 20 years before when he lifted too much.  He had ongoing sciatica from time to time in both legs.  Examination of the musculoskeletal system showed no reproducible radiculopathy or neuropathy.  

A March 2004 VA medical record noted that the Veteran had chronic degenerative joint disease of the lower back and left hip pain.  He also had been treated for bursitis of the left hip.  It was noted that he continued to experience radiculopathy down the left lateral portion of his leg down to his heel at times.  

VA treatment records dated in April, May and June 2004 noted physical therapy treatment for lumbar back pain, left leg sciatica, and left hip pain.  

An August 2004 VA medical record noted the Veteran's complaint of chronic left sciatic nerve pain which radiated from the left gluteal into the lateral thigh, knee, calf and ankle.  

A January 2006 VA medical record noted the Veteran's complaint of left hip pain referring to the upper leg and down to the knee.  

Left radicular pain and left sciatica were noted in a February 2006 private medical record.  

A March 2006 private magnetic resonance imaging (MRI) scan of the lumbosacral spine showed significant degenerative changes at L2-3 causing mild canal narrowing but not frank spinal stenosis with mild-to-moderate encroachment upon right lateral recess and L2 neural foramen and broad-based disc bulging at L3-4.  

An April 2006 VA medical record noted that the Veteran had significant discomfort over the left sacroiliac joint.  Assessment was osteoarthritis with chronic lumbosacral pain and left lower extremity radiculopathy.  

A September 2006 VA MRI scan of the lumbar spine revealed scoliosis and degenerative changes of the lumbar spine with no significant central canal or neural foraminal stenosis.  

Private medical records from Dr. J.P. at the Central Minnesota Neurosciences, Ltd., dated from June 2007 to November 2008, showed that the Veteran was treated for lumbar spondylosis and left leg pain.  Piriformis syndrome was diagnosed after an EMG was essentially normal and a MRI scan showed multi-level spondolytic changes but no obvious impingement that would account for current symptoms.  June 2007 correspondence noted that the Veteran traced his history of discomfort into his left groin, left lateral thigh and buttock down the left lateral leg into the left lateral ankle, back to an event in 1959 when he fell on his left side.  A July 2007 left piriformis block initially provided 100 percent relief of the Veteran's left buttock and left lower extremity pain.  Additional piriformis muscle injections were given in September and November 2007.  Records in 2008 show that he was treated for pain referred from the left sacroiliac joint.  

A September 2007 VA medical record noted that the Veteran was seen for chronic pain of the left lower extremity.  It was noted that an electromyogram from the summer had noted a normal left tibial motor and peroneal sensory responses and that a needle study of the left lower extremity was normal.  The Veteran still complained of lateral left hip pain which radiated down the left leg to ankle.  He showed the doctor an over-the-counter gluteal pain patch he wore.  

An April 2008 VA examination related to his claim for benefits for a 1969 cerebral hemorrhage noted that the Veteran's past surgical history included a 1982 cervical fusion (C3-4) as a result of a work-related injury.  His past medical history noted chronic lumbosacral pain with left lower extremity radiculopathy.  It was noted that an EMG was negative.  There were no current findings or diagnoses related to the spine, left leg, left hip, left buttock, or sciatic nerve.  

A June 2009 VA medical record noted that the Veteran continued to complain of significant low back, left hip, and thigh discomfort.  He said that private treatment had given him some relief.  

During his July 2010 Board hearing, the Veteran and his representative testified that he had no separate left hip, left leg, or left buttock injuries.  Rather, the symptoms from those areas all appeared to be related to his sciatic nerve problem, which was caused by the piriformis syndrome, an injury to the piriformis muscle.  See transcript at pp. 3-4.  They claimed that the Veteran injured his back and his piriformis muscle when he fell in service in June 1960.  Actually, they described the fall as more like a judo throw by another soldier who grabbed the Veteran about the arms and slammed him into the ground, where the Veteran landed on his left side.  Id. at pp. 4-5.  They also stated that he experienced pain and problems ever since this incident.  Id. at pp. 6, 18.  The Veteran's wife testified that he really started to complain in the late 1960s and early 1970s and got a back brace and a leg brace.  Id. at p. 10.  

An August 2010 X-ray study of the lumbosacral spine at VA showed moderate to severe degenerative changes in the mid and upper spine with no evidence of any acute fracture.  

The Veteran underwent a VA examination in January 2011.  He told the examiner that in service he was thrown by another soldier onto a concrete sidewalk striking the left side of the face and injuring his right wrist.  He felt that the issues of his low back, left hip, left buttocks and left leg were related to this in-service injury.  He complained of radiating pain to the left buttock, left lateral thigh and lateral left calf.  Since starting an unnamed medication he no longer had pain below the knee, but if he was not taking his medication his pain was hot or burning and stabbing.  He also reported an October 2010 surgery for right L3-4 hemilaminectomy and microdiscectomy for right lumbar radiculopathy pain.  

On examination, the Veteran had normal posture, but his gait was mildly antalgic and slightly wide based with toe-out push off but brisk and steady.  There was no lumbar lordosis, scoliosis, or ankylosis, although lumbar flattening and reverse lordosis were noted.  No muscle spasm, atrophy, pain with motion, tenderness, or weakness was noted in the thoracolumbar sacrospinalis although guarding on both the left and right sides was noted and some limited range of motion.  An X-ray study of the lumbosacral spine showed advanced degenerative disc disease and facet arthrosis with dextroscoliosis.  

The diagnosis was degenerative disc and joint disease of the lumbar spine.  The January 2011 VA examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine was less likely as not caused by or a result of disease or injury incurred or aggravated during active duty.  He said that a direct link between the low back condition and the June 1960 in-service injury was very unlikely as there was no documentation of a back complaint in the service treatment records and the Veteran did not report back pain at the time of that injury.  In addition, his discharge examination did not report any spinal abnormality.  Moreover, there was no documentation of arthritis of the lumbar spine within one year of discharge.  

The Veteran also complained of the gradual onset of tenderness and pain in the left buttocks with radiation to the left lateral thigh and calf.  The Veteran told the examiner that he felt this was secondary to his fall in service in 1960, although he acknowledged that symptoms did not appear until after his retirement from work in 1999.  

On physical examination, the left peripheral nerve reflex was generally normal and sensory findings for the left lower extremity showed a decreased pinprick sensation in the L3-L5 dermatomes in the thigh and the L5 and S1 dermatomes in the lower leg.  It was noted that the Veteran was still able to distinguish sharp from dull.  Motor examination of all extremities was normal.  The Veteran's gait was mildly antalgic, slightly wide based, with toe-out push off but brisk and steady.  It was noted that the Veteran was unable to walk heel to toe due to unsteadiness, but had no problems with a wider base.  Pain was not reproduced by manipulation of the hip joints, but could be reproduced by deep palpation of the left buttock.  An X-ray study of the left pelvis showed some changes at the left femoral head likely due to degenerative joint disease and the early stage of avascular necrosis.  

The diagnosis was left piriformis syndrome, a disorder of the left buttock, left hip and left leg.  Nerve dysfunction was noted and the examiner stated that the Veteran might find it difficult to sit for prolonged periods.  The January 2011 VA examiner noted that left piriformis syndrome was a controversial diagnosis and "has not been well studied."  He said that it implied sciatic nerve irritation at the level of the piriformis muscle in the buttock.  The Veteran's pain pattern was consistent with sciatic nerve or nerve root irritation and a recent MRI scan was abnormal, but did not provide strong evidence of sciatic nerve root abnormality (i.e., lumbosacral radiculopathy).  The examiner noted that the Veteran had obtained temporary relief from local injection directed to treat piriformis syndrome and had tenderness in the appropriate area of the left buttock.  He said that the diagnosis of piriformis syndrome was consistent with the history and physical findings and that the Veteran had been given that diagnosis by a treating pain physician.  The VA examiner also noted that the hip issue was actually the pain and tenderness in the left buttock and was not related to the hip joint.  

The January 2011 VA examiner also opined that the Veteran's disorders of the left hip, left buttock, left leg, and sciatic nerve, diagnosed as left piriformis syndrome, was less likely as not caused by or a result of disease or injury incurred or aggravated during active duty.  The VA examiner explained that a direct link between these current conditions and the June 1960 in-service injury was very unlikely as there was no complaint about the left lower extremity in service treatment records, the discharge examination did not show any abnormality related to these claimed disorders, and the in-service injury occurred 40 years before the Veteran claimed his symptoms related to the left lower extremity arose.  

A July 2011 VA medical record quoted the Veteran as attributing his left-sided problems with pain in leg, shoulder and eye as being related to a fall while serving in Germany when he was "slammed" onto concrete.  

In June 2012, the Veteran underwent another VA spinal examination as a result of the Board's May 2012 remand.  The Board requested a medical opinion on whether the Veteran's current diagnosed low back disorder was secondary to the left piriformis syndrome.  The June 2012 VA examiner confirmed a diagnosis of degenerative disc and joint disease of the lumbar spine.  She complained that the Veteran verbally or mentally wandered throughout the examination, but she understood that the Veteran had a "terrible" fall in service when he was placed in a judo hold and flung away landing on the ground on his left side.  He thought that the back condition was from that fall.  He also complained of pain, stiffness, and decreased motion.  

On examination, the examiner noted that the Veteran had intervertebral disc syndrome (IVDS), but had no incapacitating episodes over the past 12 months.  It was also noted that the Veteran occasionally used a cane.  Other pertinent physical findings included decreased lumbar lordosis, the presence of a scar over the spinous process of L3-4, and an unsteady gait.  

The June 2012 VA examiner opined that the Veteran's degenerative disc and joint disease of the lumbar spine was less likely as not caused by, or a result of, or aggravated (permanently worsened beyond normal progression) by the left piriformis syndrome.  She explained that recent medical documentation showed that the Veteran had a normal gait and that while the current examination showed unsteadiness there was equal weight bearing on both the right and left legs.  She also referred to a treatise of the American Academy of Orthopedic Surgeons to the effect that extraspinal causes of nerve root entrapment or irritation can include pyriformis syndrome.  She said that there was no significant medical evidence supporting a causal relationship between piriformis syndrome and the development of degenerative joint disease, which was commonly seen on the X-rays of individuals over 50.  She said that 60 percent of degenerative joint disease or arthritis was due to inherited traits.  (She declined to provide an opinion on the etiology of the Veteran's low back disorder, but was not required to do so by the terms of the Board's May 2012 remand.)  

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims that any current left leg, left hip, sciatic nerve, or left buttock disorders were incurred as a result of any established event, injury, or disease during active service.  Initially, the Board notes that for these four claims the first requirement for service connection is met as the Veteran does manifest a current disability, namely, the diagnosed left piriformis syndrome.  

As noted above, service treatment records show that the Veteran was seen after a fall in service in June 1960 for facial lacerations and an injured right wrist.  There were no specific findings related to the left hip, left leg, left buttock, or to the sciatic nerve.  Further, any complaint from that incident had resolved by the time of discharge in November 1960.  No abnormal orthopedic or neurological findings were noted at discharge.  

Based upon the current medical evidence of record the Veteran has left piriformis syndrome disorder.  However, this current disability was diagnosed in 2007 decades after the Veteran's discharge from service in 1960.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, there is little evidence that any current left leg, left hip, sciatic nerve, or left buttock disorder is related to service.  There is no persuasive evidence of any nexus between a claimed in-service injury to the piriformis muscle and the present disease or injury.  The Board finds probative the opinion of the January 2011 VA examiner, who concluded that the Veteran's left piriformis syndrome was not caused by or related to service.  

As the medical evidence of record has not established a nexus between the Veteran's current left piriformis syndrome diagnosis and his period of active service, service connection must be denied for these four claims.  See Hickson, 12 Vet. App. at 253.  Given the absence of competent medical evidence in support of the Veteran's claims, for the Board to conclude that the Veteran has a left leg, left hip, sciatic nerve, or left buttock disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Moreover, presumptive service connection is not warranted for these claims because there is no credible and persuasive evidence in the record that any left piriformis syndrome disorder developed within a year of the Veteran's separation from active duty in 1960.  See 38 C.F.R. §§ 3.307, 3.309.  

Based on the evidence of record, the Board also finds that the preponderance of the evidence is against the Veteran's claim that any current low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is medical evidence of a fall during service.  However, his discharge examination showed no abnormalities of the thoracolumbar spine and service treatment records showed no complaints or treatment for a back disorder.  

Further, medical records associated with the claims file do not show notation of degenerative disc disease until March 2004, or several decades after discharge from active service.  In addition to the medical evidence of record, there is otherwise no persuasive evidence of continuity of symptomatology from active duty service through treatment for work-related back problems post-service until a MRI scan in March 2006 showed the Veteran's current degenerative disc disease.  The Veteran has also not argued that his current symptoms have continued since service.  This evidence also weighs against the Veteran's claim.  

Moreover, the Veteran has not provided any persuasive medical evidence to demonstrate that any current low back disability was caused by or was a result of his period of active service.  The opinion of the January 2011 VA examiner is persuasive that the Veteran's degenerative disc disease is not related to active duty.  Further, this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a low back disorder because there is no evidence in the record that any degenerative changes to the lumbar spine developed within one year of the Veteran's separation from active duty service in 1960.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that secondary service connection is not warranted for this claim for several reasons.  As noted above, the Board has decided in this decision against a grant of service connection for the other four issues on appeal, which have been diagnosed as manifesting left piriformis syndrome.  In addition, VA has never awarded the Veteran service connection for left piriformis syndrome.  The Veteran may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  Moreover, the June 2012 has persuasively opined that the Veteran's diagnosed back disorder was less likely as not caused by, or a result of, or aggravated by the left piriformis syndrome.  While the Veteran is service-connected for bilateral hearing loss, tinnitus, nerve deafness, and a left eye detached retina, there is no suggestion by the Veteran or in the record that his low back disorder is due to any already service-connected disability.  

Therefore, the Veteran's claim for service connection for a low back disorder, to include as secondary to any service-connected disability, must be denied.  Thus, service connection for a low back disorder on a direct, secondary, or presumptive basis is not available in this case.  



Conclusion: Service Connection Claims

In reviewing the Veteran's claims the Board has considered the assertions that the Veteran and his representative have advanced on appeal.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran and his representative cannot establish a service connection claim on the basis of their assertions alone under the circumstances of this case.  The Veteran is certainly considered competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  

His contention that his conditions on appeal might be related to a fall in service when he was pushed by a comrade and thus possibly injured his back and his piriformis muscle in service is not persuasive in view of the fact that service treatment records never showed any injury to the back, left leg, left hip, left buttock, sciatic nerve, or piriformis muscle.  In addition, the many private and VA physicians consulted over the years for back pain and left-sided pain never entered in their records or correspondence that the Veteran's degenerative joint disease of the lumbar spine and/or left piriformis syndrome were the result of the June 1960 incident in service.  While the Board does not doubt the sincerity of the Veteran's belief that his back, left leg, left hip, sciatic nerve, and left buttock complaints are all related to his period of active duty, and specifically to being pushed or falling in June 1960, these claims turn on medical matters: the diagnosis of any current disorder and a relationship to the Veteran's period of service.  

To the extent that the Veteran is able to observe and articulate the continuity of any back, leg, hip, sciatic nerve, and left buttock disorder since service, these opinions are outweighed by the competent medical evidence of record.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of trauma to his back or piriformis muscle in service) and post-service treatment records (showing treatment for degenerative disc disease and piriformis syndrome years after discharge and after one or more work-related injuries) outweigh the Veteran's contentions.  

Significantly, the Board points out that the January 2011 and June 2012 VA examiners considered the Veteran's statements, but found them unpersuasive in view of the medical evidence that was contrary to the Veteran's assertions.  The Board finds the Veteran to be competent and assumes him credible to state he has had back, left leg, left hip, sciatic nerve and left buttock symptoms since service.  However, in view of the medical evidence as a whole and the negative VA medical opinions which took account of the Veteran's assertions, the Board does not find the Veteran competent to state that any putative injury in service to the back and his piriformis muscle is related to his currently diagnosed back and left piriformis syndrome disorders.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has back or a left piriformis syndrome disorder that is related to active service is not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Questions of medical diagnosis and causation are generally within the province of medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claims.  

For the foregoing reasons, the claims for service connection now on appeal must be denied.  In arriving at the decision to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left hip disorder, diagnosed as left piriformis syndrome, is denied.  

Service connection for a left leg disorder, diagnosed as left piriformis syndrome, is denied.  

Service connection for a sciatic nerve disorder, diagnosed as left piriformis syndrome, is denied.  

Service connection for a left buttock disorder, diagnosed as left piriformis syndrome, is denied.  

Service connection for a low back disorder, diagnosed as degenerative disc and joint disease of the lumbar spine, to include as secondary to a service-connected disability, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


